 

LOAN AGREEMENT

 

Sept 17th, 2018

 

WHEREAS Emmett Lescroart (the “Lender”) and Petrolia Energy Corporation (the
“Borrower”) wish to enter into this loan agreement (the “Loan Agreement”) which
provides a loan of US $200,000 at an interest rate of 12%;

 

AND WHEREAS by September 17th, 2018, Borrower has acquired three percent (3%)
undivided working interest in the 3 former Cona Resources Ltd. leases (“Cuthbert
Assets”) and is prepared to issue certain securities of Petrolia pursuant to the
terms herein;

 

NOW THEREFORE, in consideration of the increase of the loan upon the terms
hereof, the Lender and the Borrower covenant and agree as follows:

 

Borrower: Petrolia Energy Corporation     Guarantor(s): Petrolia Energy
Corporation (the “Guarantor” or “Loan Party”).     Lender: Emmett Lescroart.    
Loan: US $200,000 (“Loan”).     Loan Purpose: To acquire 3% working interest in
the Cuthbert Assets formerly owned by Cona Resources Ltd. in Alberta and
Saskatchewan, Canada; and are free and clear of any liens and encumbrances on
the Closing Date.     Effective Date: September 17th, 2018.     Maturity Date:
October 17th, 2019.     Interest Rate: The Borrower shall pay interest on the
total Loan at a rate of 12% per annum.     Warrants:

In addition to the repayment of principal and interest on the Loan, the Borrower
shall grant to the Lender an aggregate 250,000 warrants in Petrolia Energy
Corporation at an exercise price of USD$0.10 per share expiring on Maturity Date
(the “Warrants”).

 

The terms of the Warrants shall include: (i) typical adjustment provisions to
adjust the number of Warrants and the Exercise Price in the event of any share
consolidation, recapitalization, reclassification, or similar transaction or
reorganization of share capital; and (ii) provisions allowing exercise in the
event of any change in control, business combination or other transaction
involving the Borrower.

    Repayment: A repayment schedule is attached as Schedule A. Principal and
interest shall be remitted on the 17th of each Month commencing October 17th,
2018.     Prepayment: Prepayment is permitted any time on, or after, 60 days
from the date hereof, with no penalty, subject to a written notification period
of 10 calendar days. In the event of early payout, the Borrower shall ensure
total interest paid to the lender is 12% on US $200,000.     Security: The
Lender holds security (the “Security”) against the Borrower’s 3% Working
Interest in the Cuthbert Assets. All Security, as the same may be amended,
replaced, restated or supplemented, shall be held by the Lender as continuing
security for the present and future indebtedness, liabilities and obligations
(whether direct or indirect, absolute or contingent) of the Borrower to the
Lender under this Loan Agreement and the Security as the same may be amended,
replaced, restated or supplemented.

 

 

Petrolia Energy Corporation

New Loan Agreement – Sept 2018

2 

 





Representations and Warranties: Borrower represents and warrants to the Lender
that:

 









1.it has been duly incorporated and is in good standing under the legislation
governing it, and it has the powers, permits, and licenses required to operate
its business or enterprise and to own, manage, and administer its property;    
2.this Loan Agreement constitutes, the Security, and the Warrants and other
agreements shall constitute, legal, valid, and binding obligations of itself,
enforceable in accordance with their terms, subject to applicable bankruptcy,
insolvency, or similar laws affecting creditors’ rights generally and to the
availability of equitable remedies;     3.it has the right to pledge, charge,
mortgage, or lien its assets in accordance with the Security contemplated by
this Loan Agreement;     4.it is presently in good standing under, and shall
duly perform and observe, all material terms of all material documents,
agreements, and instruments affecting or relating to its petroleum and natural
gas assets (collectively, the “PNG Agreements”);     5.the Borrower is Petrolia
Energy Corporation.     6.it is not involved in any dispute or legal proceedings
likely to materially affect its financial position or its capacity to operate
its business;     7.without limiting the generality of clause 4 above with
respect to the PNG Agreements, it is not in default under any other contracts to
which it is a party or under the applicable legislation and regulations
governing the operation of its business or its property, including all material
environmental requirements except where such default or non-compliance could not
reasonably be expected to have a material adverse effect on the Borrower or its
property;     8.it is not in default under the contracts to which it is a party
or under the applicable legislation and regulations governing the operation of
its business or its property, including all material environmental requirements,
other than arrears in payment of amounts outstanding to suppliers and service
providers, which have been disclosed to the Lender;     9.it has provided to the
Lender all material information in the possession of or available to it and
relevant to the Lender’s review and assessment of the Loan, Security and the
structure of the Loan Parties and, all such information is true, complete and
accurate;     10.it has all the requisite power, authority and capacity to
execute and deliver this Loan Agreement and the Security (to which it is a
party) and to perform its obligations hereunder and thereunder;     11.the
execution and delivery of this Loan Agreement, the Warrants and the Security (to
which it is a party) and the performance of the terms of this Loan Agreement,
the Warrants and Security do not violate the provisions of its contacting
documents or its by-laws or any law, order, rule or regulation applicable to it
and have been validly authorized by it; and      12.the execution, delivery and
performance of the terms of this Loan Agreement, the Warrants and the Security
(to which it is a party) shall not constitute a breach of any agreement to which
it or its property, assets or undertaking are bound or affected.

 



 

Petrolia Energy Corporation

New Loan Agreement – Sept 2018

3 

 

  Unless expressly stated to be made as of a specific date, the representations
and warranties made in this Loan Agreement shall survive the execution of this
Loan Agreement, the Warrants and all Security, and shall be deemed to be
repeated as of the date of each drawdown under the Loan subject to modifications
made by the Borrower to the Lender in writing and accepted by the Lender. The
Lender shall be deemed to have relied upon such representations and warranties
at each such time as a condition of making each drawdown under the Loan or
continuing to extend the Loan.



 



Affirmative Covenants: Each of the Loan Parties covenants and agrees that it
shall:



 



  1. pay all sums of money when due and payable by it to the Lender under this
Loan Agreement and the Security;         2. in the case of the Borrower, carry
on business and operate its petroleum and natural gas reserves in accordance
with good practices consistent with accepted industry standards and pursuant to
applicable agreements, regulations, and laws;         3. maintain its corporate
existence and comply with all applicable laws;         4. pay, when due, all
taxes, assessments, deductions at source, crown royalties, income tax or levies
for which the payment is guaranteed by legal privilege, prior claim, or legal
hypothec, without subrogation or consolidations;         5. comply with all
regulatory bodies and provisions regarding environmental procedures and
controls;          6. upon reasonable notice, allow the Lender access to its
books and records and to visit and inspect its assets and place of business; and



 



  inform the Lender of any event or action which would have a material adverse
impact on its operational or financial affairs, including the sale of assets,
guarantees, or alterations of type and business.



 



Events of Default: The Lender may accelerate the payment of any such outstanding
amounts and cancel availability of any undrawn portion of any of the Loan at any
time after the occurrence of anyone or more of the following events (each an
“Event of Default”): 



 



  1. failure by the Borrower to pay principal. interest and fees when due;      
  2. any material representations and warranties made by a Loan Party are
incorrect in any material respect;         3. any breach of applicable law by a
Loan Party;



 



 

Petrolia Energy Corporation

New Loan Agreement – Sept 2018

4 

 



  4. any breach by a Loan Party of, or failure of a Loan Party to perform, any
covenant set forth in this Loan Agreement or any of the Security to which it is
a party (other than covenants referred to elsewhere in this Events of Default
section) if such breach or failure continues unremedied for more than 30
business days after the Borrower first receives notice from the Lender requiring
the applicable Loan Party to remedy such breach or failure;         5. the
bankruptcy or insolvency of a Loan Party, or any action is taken for the winding
up, liquidation or any appointment of any person with respect to such bankruptcy
or insolvency;         6. any cross default as a result of a failure in the
performance or observance of any material term or condition in respect of any
other indebtedness or obligation of a Loan Party under this Loan Agreement or
any of the Security to which it is a party or under any other material agreement
to which it is a party; or

 



  any event which has happened or is expected to happen which would have a
material adverse effect on a Loan Party.

 

Indemnity:

The Loan Parties jointly and severally indemnify the Lender against any loss,
costs, claims, actions, suits, damages, expenses or liabilities of any and every
kind which the Lender may sustain or incur, directly or indirectly, as a
consequence of the entry into and performance of this Loan Agreement and any of
the Security, the use of funds advanced under this Loan Agreement, the
consummation of any transaction contemplated by this Loan Agreement, any
litigation or claim commenced arising out of the execution, delivery or
performance of, or the enforcement of any right under this Loan Agreement or any
of the Security, a default by any Loan Party in the payment or performance of
any obligations (including any representation or warranty made herein by a Loan
Party being incorrect at the time it was made or deemed to have been made), the
failure by a Loan Party to comply with any of its covenants in this Loan
Agreement or in any of the Security, or the occurrence of any other default or
Event of Default, except where such loss, costs, claims, actions, suits,
damages, expenses or liabilities arise by reason of the gross negligence or
willful misconduct of the Lender. The indemnities in this Loan Agreement shall
extend to the agents and assignees of the Lender and. for certainty, those for
whom the Lender acts as agent hereunder, and the Loan Parties shall hold the
benefit of such indemnities in trust for such indemnified parties to the extent
necessary to give effect hereto.

 

The provisions, undertakings, and indemnifications set out in this Loan
Agreement, shall survive the satisfaction and release of the Security and
payment and satisfaction of the indebtedness and liability of the Loan Parties
to the Lender.

    Costs: Each party shall be responsible for its own legal costs.     General:

Time is of the essence.

 

The insertion of headings in this Loan Agreement is for convenience of reference
only and shall not affect the construction or interpretation of this Loan
Agreement. The terms “this Loan Agreement”, “hereof’, “hereunder”, “herein” and
similar expressions refer to this Loan Agreement and not to any particular
Section or other portion hereof and include any agreement supplemental hereto.







 



 

Petrolia Energy Corporation

New Loan Agreement – Sept 2018

5 

 





 

Words importing the singular number only shall include the plural and vice
versa, words importing the masculine gender shall include the feminine and
neuter genders and vice versa, words importing persons shall include
individuals, partnerships, associations, trusts, unincorporated organizations
and corporations and vice versa and words and terms denoting inclusiveness (such
as “include” or “includes” or “including”), whether or not so stated, are not
limited by their context or by the words or phrases which precede or succeed
them.

 

Reference herein to any agreement, instrument, license or other document shall
be deemed to include reference to such agreement, instrument, license or other
document as the same may from time to time be amended, modified, supplemented or
restated in accordance with the provisions of this Loan Agreement if and to the
extent such provisions are applicable; and reference herein to any enactment
shall be deemed to include reference to such enactment as re-enacted, amended or
extended from time to time and to any successor enactment.

 

The Borrower agrees that all information provided by it to the Lender may be
disclosed to the Lender’s consultants, advisors and legal counsel.

 

The Borrower shall do all things and execute all documents reasonably deemed
necessary or appropriate by the Lender, for the purposes of giving full force
and effect to the terms, conditions, undertakings, and security granted or to be
granted hereunder.

 

It is understood and agreed that the execution, delivery and registration of the
Security shall in no way merge or extinguish this Loan Agreement or the terms
and conditions hereof, which shall survive and continue in full force and
effect. When a contradiction or conflict exists between an express term of any
of the Security and an express term of this Loan Agreement, the term of this
Loan Agreement shall govern and prevail. For greater certainty a term contained
in the Security and not contained in the Loan Agreement and vice versa is not a
contradiction or conflict with the other. Notwithstanding the foregoing, if
there is any right or remedy of the Lender set out in any of the Security or any
part of which is not set out or provided for in this Loan Agreement, such
additional right shall not constitute a conflict or inconsistency.

 

If any amount due to the Lender is not paid when due, then Borrower shall pay
interest on such unpaid amount if and to the fullest extent permitted by
applicable law but not exceeding 19% per annum, provided such default is cured
in 30 days from the date of the default. After the occurrence of an Event of
Default, the Lender shall be entitled to charge $250 per hour for recorded time
to administer its Loan and in exercising its rights and remedies under this Loan
Agreement and the Security.

 

All interest rates specified are nominal annual rates. The effective annual rate
in any case shall vary with payment frequency. All interest payable hereunder
bears interest as well after as before maturity, default and judgment with
interest on overdue interest at the applicable rate payable herein.

 



 

Petrolia Energy Corporation

New Loan Agreement – Sept 2018

6 

 

 

Notwithstanding any provision herein to the contrary, in no event shall the
aggregate “interest” (as defined in section 347 of the Criminal Code (Canada))
payable under this Loan Agreement exceed the maximum effective annual rate of
interest on the “credit advanced” (as defined in that section) permitted under
that section and, if any payment, collection or demand pursuant to this Loan
Agreement in respect of “interest” (as defined in that section) is determined to
be contrary to the provisions of that section, such payment, collection or
demand shall be deemed to have been made by mutual mistake and the amount of
such payment or collection shall be refunded to the Borrower. For purposes of
this Loan Agreement, the effective annual rate of interest shall be determined
in accordance with generally accepted actuarial practices and principles over
the term of the Loan on the basis of annual compounding of the lawfully
permitted rate of interest and, in the event of dispute, a certificate of a
Fellow of the Canadian Institute of Actuaries appointed by the Lender shall be
prima facie evidence, for the purposes of such determination.

 

In accordance with prudent lending practices of knowing your client, the
Borrower acknowledges that the policies and procedures of the Lender require
investigation, verification and recording of information regarding the Borrower,
the Guarantors, their directors, officers and shareholders and other persons in
control of any Loan Party. Subject to any applicable privacy laws, the Loan
Parties agree to promptly provide all information as may be reasonably requested
by Emmett Lescroart Capital Partners Corp. and the Lender, including supporting
documentation and other evidence, in order to comply with the Lender’s internal
policies and anti-money laundering and anti- terrorist legislation. Subject to
compliance with any applicable privacy laws, the Loan Parties hereby authorize
any personal information agent, financial institution, creditor, tax authority,
employer, or any other person including any public entity, having information
concerning the Loan Parties or their respective property, more particularly any
financial information or information with respect to any undertaking, guarantee,
or suretyship given by the Loan Parties, to supply such information to the
Lender in order to verify the accuracy of all information furnished or to be
furnished from time to time to the Lender and to ensure the solvency of any Loan
Party at all times.

    Requirements: The Borrower hereby agrees to provide to the  Lender written
notice of a change in name or address immediately.     Assignment: The rights or
obligations of the Borrower herein and the amount of the Loan may be transferred
or assigned by the Borrower subject to written approval of the Lender, acting
reasonably. The Lender may assign all or any part of the Loan, the Security and
this Loan Agreement without the consent of the Borrower but shall notify the
Borrow within a reasonable time frame of such assignment occurring.     Binding
Agreement: The terms and conditions of this Loan Agreement are binding and legal
obligations and shall constitute a commitment on the part of the Borrower and
the Lender.     Confidentiality: This Loan Agreement is delivered to you on the
understanding that neither it nor its contents shall be disclosed to any other
party except to counsel, accountants, employees and agents of the Borrower who
are specifically involved in the transaction.     Lender’s Role: Nothing
contained in this Loan Agreement, the Security or any related documentation
shall in any way be deemed to be or be construed as creating the  relationship
 of  joint  venturer  or  partner  or  co-venturer  with  the  Loan Parties. The
parties each acknowledge and agree that the relationship between them is solely
and exclusively one of borrower and lender.

 

 

Petrolia Energy Corporation

New Loan Agreement – Sept 2018

7 

 

Counterparts: This Loan Agreement may be executed by the parties hereto in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same document. Executed copies may
be delivered by facsimile transmission or electronic mail transmission and it
shall not be necessary to confirm execution by delivery of originally executed
documents.     Currency: All references to amounts in this agreement, unless
otherwise described, are in United States Dollars.     Rights and Remedies
Cumulative: The rights, remedies and powers of the Lender under this Loan
Agreement and the Security, at law and in equity are cumulative and not
alternative and are not in substitution for any other remedies, rights or powers
of the Lender, and no delay or omission in exercise of any such right, remedy or
power shall exhaust such rights, remedies and powers to be construed as a waiver
of any of them.     Waivers and Amendments: No term, provision or condition of
this Loan Agreement or any of the Security, may be waived, varied or amended
unless in writing and signed by a duly authorized officer of the Lender.    
Governing Law: This Loan Agreement shall be construed, governed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New Jersey and the laws of the United States of America applicable
therein.

 

Notice:

All notices which mayor are required to be given pursuant to this Loan Agreement
shall be in writing and shall be addressed as follows:

 

If to Borrower:

 

Petrolia Energy Corporation

710 N Post Oak Road, Suite 522

Houston, Texas USA 77024

Attention: Tariq Chaudhary, CFO

With a copy by email to: tariq.c@petroliaenergy.com

If to the Lender:

Emmett Lescroart

280 Cherry Valley Road

Princeton, New Jersey 08540

USA

With a copy by email to: ejlesc@gmail.com

 

or such other addresses or emails as the parties may advise by notice in
writing. All communications provided for or permitted hereunder shall be in
writing, personally delivered to an officer or other responsible employee of the
addressee or sent by email set forth above or to such other address or email as
the recipient may from time to time designate to the other in such manner. Any
communication so personally delivered or sent by email shall be deemed to have
been validly and effectively given on the date of such delivery or facsimile, as
the case may be.

 



 

Petrolia Energy Corporation

New Loan Agreement – Sept 2018

8 

 

Joint and Several Liability: If more than one person is designated as Guarantor,
then each such person shall be jointly and severally liable for all of the
indebtedness, liabilities, covenants, representations, warranties and other
obligations of the Guarantors set out in this Loan Agreement. If more than one
person is designated as a Loan Party, then each such person shall be jointly and
severally liable for all of the indebtedness, liabilities, covenants,
representations, warranties and other obligations of the Loan Parties set out in
this Loan Agreement.     Waiver of Jury Trial: The Borrower hereby irrevocably
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in any legal proceeding directly or indirectly arising out of
or relating to this Loan Agreement, the Security or any other document or the
transactions contemplated hereby or thereby (whether based on contract, tort or
any of other theory).

 

AGREED AND ACCEPTED as of the 17th day of September 2018.

 



[ex10-18_001.jpg]     Witness  

EMMETT LESCROART

Lender





 



  PETROLIA ENERGY CORPORATION   Borrower       Per: [ex10-18_002.jpg]   Name:
Zel C. Khan   Title: CEO & President



 

 

 

 



 